Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2-4 and 12-13, drawn to an ink jet recording apparatus, wherein, in the drive signal, an absolute value of voltage from a bottom voltage to a reference voltage for each of the multiple discharge pulses is kept constant, and wherein the velocities of tips of respective liquid columns is substantially same by adjustment of at least one standby time between the multiple discharge pulses, wherein, in the drive signal, if a first standby time of the at least one standby time is less than 0.5 AL, a
subsequent standby time of the at least one standby time is sequentially lengthened, and if a first standby time of the at least one standby time is 0.5 AL or more, a subsequent standby time of the at least one standby time is sequentially shortened.
Group II, claim(s) 5-7, drawn to an ink jet recording apparatus, wherein the velocities of tips of respective liquid columns is substantially same by adjustment of the drive signal, wherein, in the drive signal, an absolute value of voltage from a bottom voltage to a reference voltage for each of the multiple discharge pulses other than a last discharge pulse is adjusted so as to be equal to or less than the absolute value of a preceding discharge pulse, wherein, in the drive signal, a voltage of a discharge pulse after a first discharge pulse of the multiple discharge pulses is lower than a voltage of the first discharge pulse, wherein, in the drive signal, among all voltages from a bottom voltage to a reference .
Group III, claim(s) 8-10, drawn to an ink jet recording apparatus, wherein, in the drive signal, a last discharge pulse of the multiple discharge pulses is included in a satellite reducing pulse, wherein, the satellite reducing pulse sequentially includes a first expansion pulse which starts from a reference voltage and causes the multiple pressure chambers to expand in volume; a first contraction pulse which causes the multiple pressure chambers to contract in volume to discharge ink from the multiple nozzles; a second expansion pulse which causes the multiple pressure chambers to expand in volume; and a second contraction pulse which causes the multiple pressure chambers to contract in volume, wherein a top voltage of the first contraction pulse is higher than the reference voltage, wherein the second expansion pulse is applied within 1 AL from starting of the first contraction pulse, and wherein the second contraction pulse is applied within 1 AL from starting of the second expansion pulse, and wherein, the drive signal includes the multiple discharge pulses and the satellite reducing pulse,
wherein a pulse width of the respective multiple discharge pulses is 1.0 to 1.3 times of AL,
wherein a standby time between one of the multiple discharge pulses and another of the multiple discharge pulses is 0.3 to 0.5 times of AL, wherein a standby time is longer than or has a same length as a preceding standby time, and wherein a last discharge pulse of the multiple discharge pulses includes a satellite reducing pulse.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As discussed above, each group has a special technical feature(s) that is distinct from that of the other groups; As a result, the groups do not share the same special technical feature(s).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853